Title: From Thomas Jefferson to Arthur S. Brockenbrough, 27 June 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
June 27. 25.
The bearer Emanuel J. Miller is a young gentleman from Philadelphia who comes to enter our University. he proposes to enter the schools of mr Long, Blaettermann & Key. instead of money, he brings a letter of Credit from the house of Chandler Price and Morgan, a house with which I have been acquainted upwards of 20. years, and know it to be one of the solidest of Philadelphia. not knowing the sums to be paid in advance he has depended on raising it here by his draught on the above firm and I am not afraid to guarantee his bill. but how to turn it into ready money I must refer him to your advice which I must pray you to give him, as well as to every thing else necessary to put him under way. he has not a single acquaintance here, and his father has depended entirely on the letter I inclose you for his introduction. I should have attended him my self to the University had I been able, but as it is not must pray you to render him the good offices he may need and which I should otherwise have rendered him.  Accept my friendly salutationsTh: JeffersonI wish him to be recieved into the schools without waiting for the actual cash.